Citation Nr: 1541660	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  11-06 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent from June 1, 2009, to April 11, 2013, and from June 1, 2013, to January 14, 2015, for a left knee disability.

2.  Entitlement to an evaluation in excess of 30 percent beginning March 1, 2016, for a total left knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1989 to May 2009.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

When this case was before the Board in April 2013, it was remanded for additional development and adjudicative action.  While the case was in remand status, the Appeals Management Center (AMC) issued a June 2015 rating decision granting a temporary total rating of 100 percent following surgery from April 12, 2013, to through May 2013, a temporary total rating of 100 percent following left knee replacement surgery from January 15, 2015, to February 29, 2016, and 30 percent rating effective March 1, 2016.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to a rating in excess of 30 percent for residuals of a total left knee replacement is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  From June 1, 2009, to April 11, 2013, and June 1, 2013, to January 14, 2015, the Veteran's left knee disability has been manifested by moderate instability and frequent episodes of locking, pain and effusion into the joint.

2.  During the periods at issue, the disability has not resulted in limitation of extension to more than 10 degrees or limitation of flexion to less than 45 degrees.



CONCLUSION OF LAW

The Veteran's left knee disability warrants a 20 percent rating for lateral instability and a separate 20 percent rating for frequent episodes of locking, pain and effusion into the joint from June 1, 2009, to April 11, 2013, and June 1, 2013, to January 14, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5261 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claim, in a letter sent in March 2009, prior to the initial adjudication of the claim.

The record also reflects that the Veteran's available service treatment records (STRs), available private treatment records, and post-service VA medical records have been obtained.  Additionally, the Veteran was afforded a VA examination in April 2009.  Pursuant to the Board's September 2014 remand directive, the Veteran was afforded another VA examination in May 2015.  The Board finds the May 2015 VA examination report to be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  The May 2015 VA examiner provided all information required for rating purposes.  Therefore, the Board finds that there has been substantial compliance with the September 2014 remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

Arthritis due to trauma is rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees; and a 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of the knee warrants a 10 percent rating if extension is limited to 10 degrees; a 20 percent rating if extension is limited to 15 degrees; a 30 percent rating if extension is limited to 20 degrees; a 40 percent rating if extension is limited to 30 degrees; and a 50 percent rating if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The removal of semilunar cartilage warrants a 10 percent rating if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998). 

The VA General Counsel also has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

If two disability evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


Factual Background 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

In an April 2009 VA examination, the Veteran reported several operations on the left knee over the past 16 years and indicated that he had current symptoms of aching, sticking, sharp pain, weakness, stiffness, swelling, giving way, lack of endurance, and locking that limited the intensity of exertion.  The examiner noted severe crepitus in the left knee and limitation of motion to 110 degrees flexion with no limitation of extension and no edema, effusion, weakness, tenderness, redness, heat, abnormal movement, recurrent subluxation, locking pain, joint effusion, or crepitus, varus/valgus instability, negative drawer and McMurray tests, and opined that pain, weakness, lack of endurance, fatigue, and incoordination did not increase with repetitive motion.  The examiner diagnosed left knee status post multiple surgical procedures with severe coarse chondromalacia with limited range of motion and opined that the Veteran's daily functioning was not limited by the disability.

In a February 2010 notice of disagreement, the Veteran contended that the April 2009 VA examination report was inadequate because it had inconsistencies.  Additionally, the Veteran reported that he informed the examiner that he experienced pain during range of motion testing that was not mentioned in the report and that the examiner told him that the clicking noises and knee locking during the examination were caused by erosion of most of the cartilage in his knee.  In February 2011, the Veteran again alleged that during the range of motion testing done in an April 2009 VA examination he had extensive pain and that the exercises should have stopped when pain began.

In connection with July 2012 VA treatment, the Veteran reported left knee pain of 6/10 due to sitting for an extended period in the car, and presented with slightly antalgic gait, indicated he had constant pain that increased with sitting and stepping off of curbs.  The Veteran's left knee muscle strength was 3/5 and range of motion was -11 degrees extension, 2 with pain, and 110 degrees flexion, with stable medial stress test.

In January 2014, the Veteran reported that he had a fifth knee surgery in April 2013 and that his doctor told him that a total knee replacement was the best option to relieve pain and provide range of motion.  He submitted an August 2013 letter from private Dr. A.E. with records for an April 2013 lateral meniscectomy procedure with a postoperative diagnosis of anterior cruciate ligament reconstruction with tearing of the medial lateral menisci, arthritis.  Dr. A.E. opined that Veteran's prognosis was guarded, his activities should be limited, and he was to avoid any pounding exercises.

In an October 2014 VA surgery consultation, the Veteran reported decreased activity level over the past two years due to significant left knee pain that interfered with sleep and ambulation, stiffness while working a desk job, locking, and giving way.  The Veteran exhibited 5 to 120 degrees flexion, normal strength, stable to varus and valgus stress throughout range of motion, negative anterior drawer, posterior drawer, and Lachman's signs, and intact nerve sensations.  A related X-ray report reflects significant tricompartmental joint space narrowing with no acute fracture or malalignment was found.

According to a January 2015 VA orthopedic surgery admission note, the Veteran reported chronic pain in the left knee that limited daily activities and his ability to walk.  The treatment note indicates that X-rays revealed significant tricompartmental joint space narrowing consistent with Kellgren-Lawrence grade III degenerative joint disease that failed conservative treatment.

In a May 2015 VA examination report, the examiner noted diagnoses of left knee meniscal tear, anterior cruciate ligament tear, and osteoarthritis, with the first injury occurring in 1993 during active service that resulted in four arthroscopies for debridement, most recently in 2013, and a January 2015 total knee replacement due to progressive deterioration.  The Veteran reported that he was continuing to recover from January 2015 total knee replacement surgery and had symptoms of pain with weightbearing, daily morning flare-ups of stiffness and pain due to excessive sitting.  He indicated that he returned to work at a sedentary job, had mild pain while climbing stairs, and was unable to jump, run, squat, or dress.  The examiner found left knee flexion of 90 degrees and extension of 90 degrees, with pain noted on flexion, extension, and weightbearing, with no objective evidence of crepitus, ankylosis, or recurrent subluxation, and no additional functional loss on repetition.  The examiner found less movement than normal, disturbance of locomotion, interference with sitting and with standing, and pain and stiffness upon excessive standing, walking, or sitting. The examiner opined that no pain, weakness, fatigability, or incoordination was observed and it would be mere speculation to determine if the symptoms would significantly limit functional ability over time.  The examiner noted a history of moderate lateral instability and recurrent effusion, which led to a total knee replacement, but found no current joint instability and intermediate degrees of residual weakness, pain, and limited motion.

Analysis

For the reasons asserted by the Veteran, the Board has determined that the report of the April 2009 VA examination is not adequate for rating purposes.  None of the other medical evidence pertaining to treatment or evaluation of the disability prior to the total knee replacement in January 2015 provides the detailed information required for rating purposes.  If the Board were to rate the disability based on the April 2009 VA examination report and the other medical evidence pertaining to treatment and evaluation of the disability prior to the total knee replacement, the disability would warrant no more than a 10 percent rating for limitation of extension and a 10 percent rating for limitation of flexion.  In fact, there is no lay or medical evidence of record which would warrant the assignment of ratings in excess of 10 percent for limitation of motion. 

The record reflects that the Veteran's left knee disability was severe enough to require multiple surgeries culminating in the total knee replacement.  In addition the Veteran has reported problems with locking, pain and instability.  The May 2015 VA examiner stated that the knee replacement was required because of moderate lateral instability and recurrent effusion.  Therefore, with resolution of reasonable doubt in the Veteran's favor, the Board has determined that during the periods of the claim prior to the total knee replacement, a 20 percent evaluation is warranted under Diagnostic Code 5257 for moderate lateral instability and a 20 percent rating is warranted under Diagnostic Code 5258 for frequent episodes of locking, pain and effusion into the joint.  

There is no evidence supporting the presence of more than moderate instability.  Moreover, the impairment contemplated by the Diagnostic Codes for limitation of motion is not separate and distinct from that contemplated by Diagnostic Code 5258.  Therefore, the Veteran may not receive separate ratings under Diagnostic Code 5258 and the Diagnostic Codes for limitation of motion.  As discussed above, if the disability were rated on the basis of limitation of motion, it would not warrant more than a 10 percent rating for limitation of extension and a 10 percent rating for limitation of flexion.  

The Board has considered whether there is any schedular basis for granting more than the increased ratings granted herein but has found none.  

The Board has considered whether this matter should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  The Veteran's symptoms of pain, swelling, effusion, popping of the knee, and functional limitations are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

The Board further notes that while the left knee disability is productive of industrial impairment, there is no contention on the Veteran's part or evidence suggesting that the disability is sufficient by itself to render the Veteran unemployable.  In fact, the record indicates that the Veteran is maintaining substantially gainful employment.  Therefore, the Board has determined that the issue of entitlement to a total rating based on unemployability due to the knee disability has not been raised in this case.

Finally, the Board has considered the doctrine of reasonable doubt and has resolved such doubt in the Veteran's favor in finding that separate ratings of 20 percent are warranted from June 1, 2009, to April 11, 2013, and from June 1, 2013, to January 14, 2015.


ORDER

The Board having determined that the Veteran's left knee disability warrants a 20 percent rating for instability and a separate 20 percent rating for frequent episodes of locking, pain and effusion into the joint from June 1, 2009, to April 11, 2013, and from June 1, 2013, to January 14, 2015, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board notes that the RO assigned a 30 percent rating for residuals of a left knee replacement in a June 2015 rating decision, effective March 1, 2016.  

Under Diagnostic Code 5055, following the prosthetic replacement of a knee joint, a 100 percent rating will be assigned for one year.  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion, are to be rated by analogy to Diagnostic Code 5256 (ankylosis), 5261 (limitation of extension), or 5262 (impairment of tibia and fibia), with a minimum rating of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

As the May 2015 VA examination report reflected the severity of impairment of the left knee disability during the one year period following total knee replacement surgery, the Board finds that an additional examination is warranted closer to the expiration of the one year period of convalescence to assess the nature and extent of impairment of the Veteran's left knee disability, status post total knee replacement.  In addition, any outstanding records pertinent to the claim should be obtained before the examination is performed.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim, to include VA Medical Center treatment records from April 2015 to the present.

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to his service-connected left knee disability.  All pertinent evidence of record should be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The examiner should provide a full description of any effects that the left knee disability may have on occupational functioning and daily activities.

3. The RO or the AMC also should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


